Citation Nr: 0522443	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  01-07 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder as secondary to service-connected disability.

2.  Entitlement to service connection for a back disorder as 
secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from June 1970 to June 1976.

Initially, the Board of Veterans' Appeals (Board) notes that 
it remanded this matter in October 2003 for further 
evidentiary development, and that the action requested in the 
remand has been accomplished to the extent possible.  This 
case is now ready for further appellate review.

The Board further notes that additional private medical 
treatment records were received by the Board in May and July 
of 2005, and that while the July 2005 record was accompanied 
by a waiver of its initial consideration by the regional 
office (RO), the records provided in May 2005 were apparently 
not accompanied by a waiver.  The Board finds, however, that 
the submission of a waiver following the Board's receipt of 
records in May and July 2005 is sufficient evidence that the 
veteran intended to waive the RO's initial consideration of 
any evidence he provided to the Board prior to its decision 
in this matter, and that in any event, these records merely 
refer to additional treatment for the veteran's claimed 
disabilities, and do not contain any additional opinions 
seeking to relate such disabilities to service-connected 
disability.  


FINDINGS OF FACT

1.  A left ankle disorder is not causally related to service-
connected disability.

2.  A back disorder is not causally related to service-
connected disability.


CONCLUSIONS OF LAW

1.  A left ankle disorder is not proximately due to service-
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.310(a) (2004).

2.  A back disorder is not proximately due to service-
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board notes that this matter has been 
developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002) (VCAA).  In this regard, 
the record reflects that the veteran has been advised on 
numerous occasions of the need to submit evidence linking his 
left ankle and back disability to his service-connected knee 
disability.  

A March 2001 rating decision and September 2001 statement of 
the case advised the veteran that the evidence did not show 
that the veteran's ankle and back disabilities were related 
to the veteran's bilateral knee disability, the RO noting 
that the evidence indicated that the veteran's fall was the 
result of a tree knocking a ladder from under him.  

Thereafter, following the Board's remand in October 2003, 
letters were provided to the veteran in June 2004 and 
February 2005 that outlined the evidence necessary to 
substantiate the veteran's claims, and the respective 
obligations of the Department of Veterans Affairs (VA) and 
the veteran in obtaining such evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

A March 2005 supplemental statement of the case also informed 
the veteran that there was still no evidence linking a 
current left ankle and back disorder to the veteran's 
service-connected knee disability.

Although the June 2004 and February 2005 VCAA notice letters 
came long after the rating actions that initially denied the 
claims, as demonstrated from the foregoing communications 
from the RO and the Board, the Board finds that appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  All the VA requires is 
that the duty to notify under the VCAA is satisfied, and the 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

There is also no indication that there are any outstanding 
records or reports that have not been obtained or that are 
not already adequately addressed in records and reports that 
are in the claims file.  In addition, following the veteran's 
submission of additional evidence in May and July of 2005, 
there was no indication from either the veteran or his 
representative that additional evidence was to be provided in 
support of the claims.

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

Service connection may be established for a disability 
resulting from disease or injury incurred or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2004).

The record reflects that service connection was granted for 
chondromalacia of the knees by a rating decision in September 
1994, at which time the disability was assigned a 
noncompensable rating from July 1994.  Thereafter, a March 
1998 rating decision assigned separate 10 percent ratings for 
chondromalacia of each knee, effective from July 1997.

A VA outpatient record from September 1998 reflects that the 
veteran was wearing a brace on both knees.  The assessment 
included osteoarthritis of both knees.  A VA outpatient 
record from November 1998 indicates that the veteran 
complained that his knees hurt him continuously and the 
assessment included degenerative joint disease (DJD) of the 
knees.  

A VA outpatient record from March 1999 indicates that the 
veteran complained of increased pain in the knees, and the 
assessment included DJD of the knees.

VA joints examination of the knees in June 1999 revealed that 
the veteran continued to complain of pain in both knees, 
particularly with prolonged standing or walking, and that he 
experienced occasional instability and swelling, bilaterally.  
Physical examination of the knees revealed no evidence of 
tenderness or effusion and the knees were noted to be stable, 
anteriorly, posteriorly, and laterally.  Flexion was 
indicated to be from 0 to 130 degrees.  X-rays were 
interpreted to reveal negative findings.  The diagnosis 
included history of chondromalacia patella, bilaterally (no 
disease found).  The examiner commented that his examination 
revealed no significant findings of abnormality involving the 
knees, and that there was no evidence of any relationship 
between the veteran's complaint of chronic bilateral knee 
pain and his complaints of chronic left hip and lumbosacral 
pain.

A July 1999 rating decision denied a rating in excess of 10 
percent for either knee.

July 1999 private hospital records from H. B. Medical Center 
reflect that the veteran was admitted to this facility 
following a fall from a ladder.  The veteran reported that he 
landed on both feet and experienced severe pain in his feet 
and a little bit of pain in the right knee.  He was initially 
evaluated at an urgent care center, where there was a 
diagnosis of right heel fracture.  Bilateral splints that had 
been placed at the urgent care facility were removed and 
revealed marked ecchymosis and swelling to the bilateral 
lower extremities from about the mid lower leg down, but most 
centrally located around the ankles.  The discharge summary 
reflects that the veteran reportedly fell 12 feet off a 
ladder and sustained a right calcaneus fracture.  The 
impression was severely comminuted right calcaneus fracture.  
Approximately one week later, the veteran underwent an open 
reduction and internal fixation of his right calcaneus 
fracture.  

Private progress notes from Dr. B. from early July 1999 
reflect the veteran's history of bilateral foot injuries on 
July 11, 1999, involving right calcaneus fracture and soft-
tissue injuries on the left side.  

A July 1999 progress note from Dr. B. reflects his evaluation 
of the veteran following surgery for a right calcaneus 
fracture earlier that month.  Dr. B. noted that the veteran 
had had problems with his knees in the past and was followed 
at VA for his knee problems.  He also noted that the veteran 
had some disability related to the arthritis, and frequently 
had clicking, popping, and locking in his knees.  He further 
opined that the veteran's "knee has locked up when he was on 
a ladder on the date of his injury, and this contributed to 
his fall."

A VA orthopedic surgery report from November 1999 reflects 
the veteran's complaint of bilateral knee pain and that the 
veteran was in the process of healing from a calcaneal 
fracture that was operated on at a facility outside of the 
VA.  The assessment included bilateral patellofemoral DJD 
with patellofemoral crepitus, causing occasional locking.

VA joints examination in January 2000 revealed that the 
veteran reported that his "right knee locks up 
occasionally," and that it did so intermittently before his 
fall in July 1999.  The veteran noted that he currently used 
a cane, bilateral knee braces, and a lumbar brace.  The 
veteran reported that while on a ladder cutting a tree limb 
in July 1999, he was making an effort to step from the ladder 
and the limb swung back around him and knocked the ladder 
from under him.  He asserted that his knees locked on him 
during the time he was on the ladder.  The veteran stated 
that he fell about eight feet and was taken to a local 
hospital where he was told that his right calcaneus had been 
fractured and shattered in about eighteen different places.  
The diagnosis was status post right calcaneus fracture and 
status post internal fixation of the right calcaneus 
fracture.  It was the examiner's opinion that it was not 
likely that the veteran's right calcaneus fracture was due to 
his service-connected right knee chondromalacia, finding that 
the veteran's right calcaneus fracture was directly related 
to the fall and not to chondromalacia.  The examiner further 
opined that in her opinion chondromalacia should not cause 
locking of the knees.

In May 2000, the veteran provided an article that indicated 
that chondromalacia was manifested by symptoms that included 
catching or giving way on flexion or extension of the knee.  
It was further noted that a patient may also describe a 
catching or a giving way sensation with activity, which 
tended to be much more prominent while descending stairs.

At the veteran's personal hearing in November 2000, the 
veteran testified that he was currently receiving treatment 
for his ankles with Dr. B. (transcript (T.) at p. 2).  The 
veteran again related his fall from the ladder in 1999, 
noting that he had just cut a limb and pushed it off to one 
side (T. at p. 3).  When he then turned to step down, he 
could not take another step, and the limb came back and 
knocked the ladder out from under him (T. at p. 3).  The 
veteran asserted that his knee condition caused his fall (T. 
at p. 4).  He also injured his left ankle in the fall, noting 
that it was bruised and sprained in the incident and 
continued to swell (T. at p. 7).  He denied having any 
problems with his ankles prior to the incident (T. at pp. 7-
8).  The veteran more specifically explained that after 
pushing the tree limb away from him, he wanted to take a step 
down but couldn't, and the limb came back and knocked the 
ladder from under him (T. at p. 8).  He felt his right knee 
lock first (T. at p. 8).  He also noted that his knees had 
locked on him on prior occasions (T. at p. 8).  He initially 
went to an emergency room for treatment (T. at p. 9).

A November 2000 private medical statement from Dr. B. 
reflects that the veteran had been under his care since July 
1999 for treatment of a calcaneal fracture he suffered from a 
service-connected problem with his knee.  He noted that the 
veteran occasionally had locking and buckling in his knee, 
and that he had such an event on July 11, 1999, when he was 
standing on a ladder.  At this time, his knee locked and he 
fell from the ladder and fractured his calcaneus.  Dr. B. 
believed that his service-connected problem with his knee was 
directly related to this calcaneal fracture.

July 1999 emergency room records were received in December 
2000 and reflect that the veteran had reportedly fallen eight 
feet from a ladder and sustained injury to his ankles.  
Examination of the right ankle revealed that it was swollen 
and markedly tender on both sides.  The left ankle was also 
mildly swollen with pain mainly on the left side.  A 
posterior splint and cold compress was applied to each foot.  
The diagnosis was fracture right calcaneal bone and left 
ankle sprain.

VA outpatient treatment records from January 2001 reflect 
that the veteran's complaints included residuals of an injury 
to the left heel and ankle two years earlier in July.  It was 
further noted that the veteran had been treated by an outside 
orthopedist and had been given orthotics and braces.  
Examination revealed that the left ankle was swollen and 
tender to palpation in the area of the medial aspect and 
bottom of the heel.  The impression included injury to the 
left ankle.

VA examination in February 2005 revealed that the veteran 
reported his fall from an eight foot ladder in July 1999, in 
which he landed on his feet.  He reported a right calcaneous 
fracture, an injury to his left ankle, and back pain.  A 
history of back pain was also noted prior to the fall by a 
note in March 1999.  X-rays from June 1999 also were noted to 
mention an old compression fracture at L1 that was unchanged 
from October 1997.  Current complaints included left ankle 
pain, intermittent swelling, stiffness, and instability with 
giving way.  There had also been a recent prescription for a 
brace, and he currently wore high-top boots which provided 
some relief from instability but not the stiffness, swelling, 
and pain.  The veteran claimed that he injured his spine in 
the same fall, and now had pain, weakness, and stiffness in 
the low back with radiation into the bilateral lower 
extremities associated with numbness after prolonged sitting.  
He also used a neoprene-type lumbosacral orthosis for 
support.

Physical examination revealed pain on motion and pain in the 
left ankle joint.  There was additional pain and tenderness 
in the subtalar joint area.  There was also swelling of the 
left malleolus.  Examination of the spine also revealed pain 
on motion and tenderness in the paraspinous muscle areas and 
some spasm on the left.  In his assessment, the examiner 
indicated that the veteran sustained injury to both feet in 
an 8-foot fall from a ladder sustaining a calcaneous fracture 
on the right and injuring his left foot and ankle with 
residual subtalar joint and ankle pain on the left.  The 
examiner opined that it was at least as likely as not that 
the veteran's left ankle disability was related to his trauma 
in July 1999, as the veteran would have certainly sustained a 
cartilaginous injury due to the fall from an 8-foot height 
even though there was no boney abnormality seen on X-rays 
immediately after the injury.  Regarding the spine, the 
examiner noted that the veteran appeared to have some nerve 
root entrapment symptoms and mechanical component which 
resulted in motion limitation, and that the veteran's spine 
injury was also most likely related to the ladder accident in 
July 1999.  The examiner commented that as most falls greater 
than five feet could result in a calcaneous fracture, they 
would often be accompanied by a concomitant compression 
fracture in the lumbar spine and this could be causing the 
veteran's mechanical low back symptoms and possibly causing 
nerve root irritation signs if there was some stenotic 
component due to lumbar degeneration.  The examiner further 
commented that his pre-injury back pain was likely due to a 
previous L1 compression fracture and current X-rays were 
interpreted to reveal a severe compression of the body of L5.  
In conclusion, the examiner opined that his lower extremity 
symptoms could have masked any initial back symptoms from the 
July 1999 fall, and that at any rate, the L5 compression 
fracture with continued lower back symptoms was at least as 
likely as not a result of the fall in July 1999.

February 2005 VA X-rays of the left ankle revealed minimal 
changes of the ankle joint with anterior and posterior distal 
articulation bony spurs.  

In a private medical report from Dr. B., dated in April 2005, 
the impression was post-traumatic arthritis of the left 
ankle.





II.  Analysis

The Board has reviewed the evidence of record and first notes 
that it clearly substantiates that the veteran sustained a 
right calcaneal fracture on July 1999.  

The RO has also conceded disability with respect to the left 
ankle and lower back, and the Board is in agreement, since 
the most recent VA medical opinion of February 2005 and 
additional VA and private treatment records support a current 
diagnosis of DJD of the left ankle and residuals of L5 
compression fracture. 

In addition, the February 2005 VA examiner went further, and 
linked the veteran's DJD of the left ankle and residuals of 
L5 compression fracture to the veteran's fall in July 1999.

However, while the February 2005 examiner links the veteran's 
DJD of the left ankle and residuals of L5 compression 
fracture to the fall, he does not specifically link the 
veteran's fall to his service-connected knee disability.  The 
Board finds this to be particularly significant, since its 
further review of the evidence reveals that the more 
persuasive evidence is against the claims.  In this regard, 
although the Board previously determined in its October 2003 
decision that the evidence supported the grant of service 
connection for right calcaneal fracture the Board does not 
extend that conclusion to the current claim.   However, the 
statements of Dr. B. in 1999 and 2000 were based on 
statements from the veteran that are unenhanced by any 
clinical data or other rationale.  More specifically, Dr. B. 
does not offer any explanation of how the veteran's knee 
disability contributed to the fall, merely stating in July 
1999 that his knee problem "contributed to his fall," and 
in November 2000, that he believed the veteran's service-
connected problem with his knee was directly related to his 
calcaneal fracture.  

A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Further, a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional.  LeShore v. Brown, 8 Vet. App. at 
409.  The United States Court of Appeals for Veterans Claims 
(Court) has held that the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
nexus opinion is inadequate when, as in this case, it is 
unsupported by any clinical evidence as a predicate for the 
opinion.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

In addition, while the veteran provided an article that 
indicates that symptoms of chondromalacia generally include 
locking or giving way, a medical article or treatise "can 
provide important support when combined with an opinion of a 
medical professional" if the medical article or treatise 
evidence discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least "plausible causality" based upon objective 
facts rather than on an unsubstantiated lay medical opinion.  
Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks 
v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. 
App. 509 (1998).

However, in the present case, the article submitted by the 
veteran is not accompanied by the opinion of any medical 
expert linking the veteran's knee disability to his DJD of 
the left ankle and residuals of L5 compression fracture.

It should also be noted that the veteran's statements linking 
his knee disability to his DJD of the left ankle and 
residuals of L5 compression fracture are of minimal or no 
weight as the opinions of laypersons as to issues of medical 
causation are of little or no probative value.  Esptiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board finds that the January 2000 VA examiner's opinion 
was based on a rationale and not merely the statements from 
the veteran, and that it is therefore entitled to greater 
probative value than the statements of Dr. B.  Accordingly, 
the Board finds that a preponderance of the evidence is 
against the claims.  

The Board further notes that the veteran's right calcaneal 
fracture is also now a service-connected disability, and the 
Board has therefore considered whether the February 2005 VA 
examiner's statement that calcaneous fracture will often be 
accompanied by a concomitant compression fracture in the 
lumbar spine could alternatively provide a basis to link the 
veteran's residuals of L5 compression fracture with his 
recently service-connected right calcaneal fracture.  
However, the Board finds that the statement of the examiner 
does not specifically link the veteran's residuals of L5 
compression fracture to the right calcaneal fracture.  



ORDER

The claim for service connection for a left ankle disorder is 
denied. 

The claim for service connection for a back disorder is 
denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


